Citation Nr: 1506359	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 30 percent, for service connected anxiety neurosis with schizoid personality, for the period effective from February 18, 1971, to April 28, 1976.



ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs VA Regional Office (RO), which found clear and unmistakable error (CUE) in a June 1976 rating decision and granted an effective date of February 18, 1971 for the award of service connection for anxiety neurosis with schizoid personality, and assigned a 30 percent disability rating.  The Veteran submitted a notice of disagreement in July 2011, contesting the 30 percent disability rating and asserting that he was entitled to a 100 percent disability rating.  A statement of the case was issued in September 2012.  The Veteran perfected his appeal in September 2012.  

The Veteran currently has a 30 percent rating as of February 18, 1971 that was later increased to 50 percent, as of 1978, and he has been 100 percent as of April 10, 1981.

In December 2012, the Veteran presented testimony at a video conference hearing before the Board.  The Veterans Law Judge (VLJ) who conducted that hearing is no longer available to decide the appeal.  In August 2014, the Veteran was notified that he could attend another hearing conducted by a VLJ who would decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  The Veteran responded that he did not wish to have another hearing and to determine his claim on the evidence of record.


FINDING OF FACT

The Veteran's anxiety neurosis with schizoid personality was manifested by considerable impairment of social or industrial adaptability and his ability to maintain effective or favorable relationships with people was substantially impaired. By reason of psychoneurotic symptoms his reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment, from February 18, 1971, to April 28, 1976.


CONCLUSION OF LAW

A disability rating of 50 percent, but no greater, for service connected anxiety neurosis with schizoid personality is warranted, for the period effective from February 18, 1971, to April 28, 1976.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Codes 9200 and 9400 (1971).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In August 2009, the RO provided VCAA notice with respect to the Veteran's claim. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, all available private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

In its February 2014 remand, the Board requested that the RO/AMC conduct development and re-adjudicate the claim.  The record reflects that additional treatment records were sought, but determined to be unattainable.  Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 50 percent disability rating for the period effective from February 18, 1971, to April 28 1976.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.

Initially, the Board notes that the September 2010 rating decision found CUE in the June 1976 rating decision which originally assigned the effective date of April 28, 1976, for the grant of service connection for anxiety neurosis with schizoid personality.  The effective date was revised to February 18, 1971 (the day following his separation from service).  Where CUE is found in a prior rating decision, the prior decision will be reversed or revised for the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 USCA § 5109A, 38 CFR. § 3 105(a)  The finding of CUE in the June 1976 rating decision is a limited ruling, as the only revision made was the effective date for the award of service connection, which overturns the erroneous denial of service connection in July 1971.  None of the disability ratings assigned since April 28, 1976 (the date service connection was originally granted) have been disturbed.  Therefore, the only period disturbed and currently on appeal is from February 18, 1971 to April 28, 1976.

The Veteran contends that he is entitled to a 100 percent disability rating from the date service connection was granted (February 18, 1971).  The Veteran was awarded a 100 percent disability rating effective April 10, 1981 in a July 2001 rating decision.  However, because the revision based on CUE was made to the June 1976 rating decision only, and did not disturb the later assigned disability ratings, the Veteran is precluded from seeking an earlier effective date for the assignment of the 100 percent rating prior to April 10, 1981 on a non-CUE basis.  The Veteran did not disagree or initiate an appeal following the July 2001 rating decision that assigned the effective date for the 100 percent rating, and the rating decision has become final.  38 USCA § 7105(c) (West 2002), 38 CFR § 20 1103.  

In Rudd v Nicholson, 20 Vet App 296, 299 300 (2006 , the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  Accordingly, for the Veteran to prevail in his claim for a 100 percent disability rating, effective from the date of the grant of service connection, the July 2001 rating decision must contain CUE.  As no arguments for CUE have been alleged for any period beyond the June 1976 rating decision, the Board does not have jurisdiction to consider the ratings assigned subsequent to that decision.  Moreover, the June 1976 decision is final with regard to the rating assigned in that decision.  Therefore, the applicable period on appeal is limited from February 18, 1971 to April 27, 1976, the date he filed the claim to initially grant service connection and was assigned a 30 percent rating.

In 1971, a 30 percent rating was assigned for "definite" social and industrial impairment.  A 50 percent rating was assigned for "considerable" impairment of social and industrial adaptability.  A 70 percent rating was assigned for severe impairment of social and industrial adaptability.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code (DC) 9200 (1971).  

Under 38 C.F.R. § 4.132 , Diagnostic Code 9400 (1971), a 10 percent rating is assigned when emotional tension or other evidence of anxiety are productive of moderate social and industrial impairment. A 30 percent rating is assigned for definite impairment in the ability to establish or maintain effective and wholesome relationships with people. The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment. A 50 percent rating is assigned when ability to establish or maintain effective or favorable relationships with people is substantially impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment. A 70 percent rating is assigned when ability to establish and maintain effective or favorable relationships with people is seriously impaired. The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment. A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General Counsel for VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the term "considerable," as used in 38 C.F.R. § 4.132 to describe the criterion for a 50 percent evaluation, was defined to describe a "rather large," degree of strength or intensity.  Id., at 5.  VA, including the Board, is bound by this interpretation of the term.  38 U.S.C.A. § 7104(c) (West 2002).

The evidence of record indicated that for the period from February 18, 1971, to April 28, 1976, the Veteran exhibited symptomatology associated with a 50 percent rating, but no greater.  In this regard the Board notes that an in-service January 1971 personnel record noted that the Veteran had been returned to base camp because he was nervous, fatigued, and emotionally unstable.  A February 1971 service treatment record indicated that the Veteran had recurrent severe anxiety with auditory illusions, but no auditory or visual hallucinations.  The Veteran was diagnosed with severe anxious reaction and possible schizoid personality.  

Unfortunately, additional supporting medical evidence from the period on appeal is unavailable, and according to a letter from the Veteran received in May 2014, there is no medical evidence from that time because he was too ashamed to discuss it.  

During his December 2012 hearing he asserted that he was adjudicated totally disabled by the Social Security Administration starting in 1976, which the Board notes is when this current rating on appeal ends.  It is certainly possible that he was entitled to more than 30 percent from April 1976 and when his disability was increased to 50 percent in 1978; however, that period of time is not before the Board, and the adjudicatory decisions that resulted in the ratings for all of the other periods of time are now final.  Although the Veteran indicated in his hearing that severity of his disability was the same in 1971 as it was when he was adjudicated, ultimately, the Board finds the medical evidence of record from the time before and immediately after the period on appeal as the most probative available, given the 40 years between his discharge and his Board hearing.  
A June 1976 opinion, used in assigning his initial rating of 30 percent back in June 1976, noted that the Veteran was anxious and nervous and that he felt like he was an outcast and different from other people.  He arrived at the appointment with his wife, thus indicating he was able to initiate and maintain a relationship prior to 1976.  He stated that he wanted to have people like him, but that they always avoided him.  He reported that he was not good in group situations and interacted with people better one on one. He stated he was a bit of a loner.  Upon examination the Veteran was anxious and somewhat dejected, but with an appropriate affect and no evidence of hallucinations or delusional thinking.  He was diagnosed with anxiety, schizoid personality and possible borderline personality disorder.  Another treatment record noted that the Veteran was a spinner in a woolen mill at the time and that when he had to talk to people at work it made him very anxious and nervous with people.  A May 1976 treatment record showed an affect of helpless--terrified dread with worried anticipation of recurrent dreadful dream subjects.  

Moreover, the Board finds a February 1978 VA examination especially probative as to the Veteran's work history and status.  In this record he recounts a history to the examiner, which ultimately found that the Veteran's impairment was "Moderate."  Below is from a section entitled, "INTERVAL AND ADDITIONAL HISTORY," which is quoted as follows:

After service didn't work for six months and then worked as a construction laborer for Triangle Construction Company, Pittsfield, Maine for two years.  After that worked for Northern Gunnite, Oakland, Maine (a firm building swimming pools) and stayed there for about 7 or 8 months as a laborer. Then he worked for the Alco Peeking Company, Winslow, Maine, for 6 months as a laborer; says he quit that job due to his nerves and then didn't work for two months, according to his story. Then worked for the Kennebec Mill, Watenille, Maine for 6 or 7 months as a spinner, quit due to his "nerves."  Then didn't work for 3 or 4 months.  Then was a construction laborer for the East Side Construction Company, Waterville, and stayed for 3 or 4 months; says he quit that job due to his "nerves" and started working at the Cascade Woolen Mill, Oakland, Maine, October 1975 and still is on that job as a spinner.  Says he works steadily now; has lost quite a bit of time, however, says he was off sick one day every other week, and has lost a month or two a year mainly due to his nerves.  Has been married for five years - has one child age 5, a boy; states he gets along "alright" with his wife. Says they have their ups and downs.  (emphasis added).

Using the definitions of "definite" and "considerable" above, the Board finds that the Veteran demonstrated "considerable" impairment of social and industrial adaptability in that he was unable to continue his assignment in the field and was returned to base camp as a result where it was determined that he suffered from severe anxiety and possible schizoid personality.  Additionally, it is noted in the April 1976 treatment record that while the Veteran was working, he was very anxious at work any time he had to talk to his co-workers.  However, the 1978 treatment record reflects that he was able to continue to work numerous jobs between 1971 and 1976, albeit with some impairment.  Under DC 9400, a 50 percent rating is assigned when ability to establish or maintain effective or favorable relationships with people is substantially impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.  

While the Veteran was diagnosed with "severe" anxiety, the Board does not find that this diagnosis indicated that the Veteran demonstrated severe impairment of social and industrial adaptability or that favorable relationships with people are seriously impaired, such that the psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  This is evident in the April 1976 treatment record which noted that the Veteran did work as a spinner in a woolen mill.  While he was anxious when he had to talk to co-workers, there was no evidence that he was unable to talk to them.  Additionally, the Veteran reported that he had for some time been a bit of a loner, preferring one on one interaction rather than group interaction.  That he was able to interact with people at all as well as the fact that he was married at the time indicates that he did not have severe impairment of social and industrial adaptability.  In addition, the Board notes the Veteran recounted in 1978 that he has been married for five years, thus putting his marriage date in 1973.  Moreover, the February 1978 examination report recounting his work history shows that he was able to work numerous jobs between 1971 and 1976. 

Finally, the evidence did not demonstrate that all the Veteran's contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, as evidenced by his ability to work and interact with people at least one-on-one.  There was no evidence of totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, or panic.  While the Veteran did exhibit auditory illusions, there was no evidence of hallucinations or delusional thinking.  There were no episodes of explosions of aggressive energy resulting in profound retreat from mature behavior.  Finally, the Veteran was not demonstrably unable to obtain or retain employment as noted by his employment as a spinner at a woolen mill, or the numerous other jobs he recounted he held between 1971 and 1976.  Moreover, the evidence of record does not reflect totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his anxiety neurosis with schizoid personality caused considerable impairment of social and industrial adaptability.  The Board finds the Veteran's symptoms of his anxiety neurosis with schizoid personality do not warrant higher than a 50 percent disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9200 and 9400.  The evidence does not show that symptomatology associated with the Veteran's anxiety neurosis with schizoid personality more nearly approximates the schedular criteria associated with a higher rating than 50 percent at any time during the relevant appeal period.  Therefore, an assignment of a 50 percent rating is appropriate for the entire appeal period.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the record does not show that the Veteran has required frequent hospitalizations for his disability during the appeal period under review.  Additionally, there is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Based on the foregoing, the Board finds that the preponderance of the evidence is in favor of the assignment of a disability rating 50 percent, but no greater, for the Veteran's service-connected PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A disability rating of 50 percent, but no greater, for service connected anxiety neurosis with schizoid personality, for the period effective from February 18, 1971, to April 28 1976, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


